Citation Nr: 0942457	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  09-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, to 
include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from June 1949 to November 
1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania. 

In September 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDING OF FACT

Pulmonary fibrosis is the result of the Veteran's in-service 
asbestos exposure.


CONCLUSION OF LAW

Pulmonary fibrosis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has a current diagnosis of pulmonary fibrosis and 
contends that this condition is the result of in-service 
asbestos exposure.

The Veteran's service records indicate that his military 
occupation was "Water Service Supervisor," and that he 
served in the 79th Engineer Battalion.  The Veteran also 
submitted evidence that, during his period of service, the 
79th Engineer Battalion was engaged in water distillation 
facilities construction in Eniwetok Atoll.

In January 2009, the Veteran submitted a written statement 
indicating that, during this period of service at Eniwetok 
Atoll with the 79th Engineer Construction Battalion, he was a 
water purification and distillation specialist.  The Veteran 
stated that his duties involved periodically stripping the 
insulation off of seawater units and drilling out evaporation 
tubes, which exposed operators to asbestos in the air around 
the units being dismantled.  The Veteran also stated that, as 
a water technician, he was required to help insulate large 
steam pipes in the distillation plant, used hand saws to cut 
blocks of asbestos insulation, fitted the asbestos to the 
pipes, and swept up asbestos fibers.  He furthermore stated 
that personnel involved in these duties were not given 
respirators or gloves.  The Veteran reiterated these 
assertions during his September 2009 Board hearing.

The Veteran also submitted a letter from his treating 
physician, Dr. B., dated in January 2008.  The letter 
indicates that the Veteran had been a patient of Dr. B.'s 
since 2005, that he had a diagnosis of chronic interstitial 
pulmonary disease, and that he had provided Dr. B. with 
information regarding his asbestos exposure during military 
service 40 to 50 years before.  Dr. B. stated that asbestos-
related lung disease could have a latent period of time 
before its appearance.  Dr. B also stated that the Veteran 
appeared to have been exposed to asbestos during service, 
that this could have been one factor in the development of 
his interstitial lung disease, but that this diagnosis was 
somewhat complex since his lung disease occurred in the 
setting of rheumatoid arthritis, which could produce a 
picture similar to asbestos.  

The Veteran was afforded a VA examination in August 2008.  
The examiner noted that the Veteran had smoked one to one and 
a half packs of cigarettes a day for 30 years but quit in 
1990, and that his respiratory problems began in 
approximately 1995.  After reviewing the record, including 
the January 2008 statement by Dr. B., the VA examiner 
diagnosed the Veteran as having pulmonary fibrosis with 
asbestos exposure, and opined that it was at least as likely 
as not that the Veteran's claimed lung condition was due to 
asbestos exposure during military service.

After reviewing the record, the Board finds the evidence with 
respect to the Veteran's claim to be at least in relative 
equipoise.

First, the Board finds the Veteran's reports of in-service 
asbestos exposure to be credible.  The evidence shows that 
the Veteran's military occupation was "Water Service 
Supervisor," that he served with the 79th Engineer Battalion, 
and that, during his period of service, his battalion was 
engaged in water distillation facilities construction in 
Eniwetok Atoll.  This evidence supports the Veteran's 
statements and testimony that his service duties included 
stripping the insulation off of distillation units and 
drilling out evaporation tubes, using hand saws to cut blocks 
of asbestos insulation, fitting asbestos to steam pipes, and 
sweeping up asbestos fibers.

Second, the medical evidence weighs in favor of the Veteran's 
claim.  Both Dr. B.'s January 2008 statement and the August 
2008 VA examiner's opinion relate the Veteran's pulmonary 
fibrosis to in-service asbestos exposure, and the August 2008 
VA examiner specifically opined that it was at least as 
likely as not that his lung disease was due to asbestos 
exposure in service.  The Board notes the statement of Dr. B. 
that, while asbestos exposure could have been one factor in 
the development of the Veteran's interstitial lung disease, 
his diagnosis was somewhat complex since his lung disease 
occurred in the context of rheumatoid arthritis, which could 
produce a picture similar to asbestos.  However, in reviewing 
the record, the August 2008 VA examiner explicitly reviewed 
and cited Dr. B.'s January 2008 opinion letter, but 
nonetheless found that it was at least as likely as not that 
the Veteran's lung condition was due to in-service asbestos 
exposure.  Furthermore, there is no medical opinion 
indicating that it is more likely than not that the Veteran's 
pulmonary fibrosis is unrelated to in-service asbestos 
exposure.  

For these reasons, the Board finds the evidence to be at 
least in relative equipoise.  Resolving reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran's 
current pulmonary fibrosis is the result of in-service 
asbestos exposure. 


ORDER

Service connection for pulmonary fibrosis is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


